Citation Nr: 0012659	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1969 to 
September 1971. 

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 
1998, by the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in June 1998, the RO issued a 
statement of the case (SOC) in November 1998, and a 
substantive appeal (SA) was received in November 1998.  A 
hearing was conducted at the RO in January 1999.


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
depressed mood, anxiety, suspiciousness, and sleep impairment 
resulting in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but his PTSD is not productive of symptomatology 
consistent with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.   


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.125-4.130, Diagnostic Codes 9411, 9440 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records (SMRs), 
VA examinations, treatment records, counseling records, as 
well as the written statements and RO hearing testimony of 
the veteran and his acquaintances, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a July 1993 rating decision, the RO granted the 
veteran service connection for PTSD and assigned a 30 percent 
disability rating, effective in June 1992.  This 30 percent 
disability rating has remained in effect ever since.

VA medical records from 1993 into 1997 document treatment and 
various hospitalizations for alcohol and drug abuse and PTSD.  
Global Assessment of Functioning (GAF) scores ranged from 40 
to 61 during that time.  In January 1998, the veteran 
requested a higher disability evaluation based on recent 
hospitalization in December 1997. 

A December 1997 VA hospital discharge summary recites that 
the veteran was admitted for complaints of anxiety, 
nightmares, suicidal ideation, severe depression, agitation, 
an inability to cope with life, and excessive use of alcohol 
and street drugs.  At the time of the interview the veteran 
was under some distress, and was initially uncooperative and 
inappropriately aggressive.  Although not grossly psychotic, 
the veteran did seem to still be under the influence of 
alcohol or immediate withdrawal effects thereof.  Insight was 
superficial and judgment was poor, by history.  The veteran 
became more cooperative and pleasant as the hospitalization 
continued.  Medication was administered to treat his 
nightmares and insomnia due to PTSD.  The diagnoses were 
alcohol dependence, polysubstance abuse, PTSD, and a GAF of 
55.

A March 1998 VA discharge summary includes a review of the 
veteran's psychiatric history.  Objectively, the veteran was 
slightly tense, but cooperative, non-psychotic, and logical.  
Concentration and judgment were fair and he was oriented 
times three.  No memory deficits were reported, and he 
indicated that he was living with a lady.  A GAF score of 61 
to 70 was reported.  

VA counseling records for the period October 1998 to February 
1999 show that the veteran participated in group discussion, 
which included PTSD issues.  The veteran was consistently 
assessed with having good affect, although a January 1999 
record assessed the veteran with a flat affect.   

A February 1999 VA treatment record states that the veteran 
complained of recurrent nightmares, severe anxiety, and 
episodes of depression with suicidal ideation.  Alcohol and 
marijuana abuse was admitted.  The veteran was cooperative, 
but was somewhat distant and challenging.  Speech was 
coherent, mood was mildly depressed, and affect was 
constricted but appropriate.  There was no evidence of 
psychotic symptoms and cognitive functions were intact.  
Suicidal ideation was denied.  The impression was chronic 
PTSD, alcohol and cannabis abuse, and rule out personality 
disorder.

An April 1999 VA treatment record notes that the veteran 
appeared more relaxed than on the previous visit.  He was 
friendly, cooperative, and well focused on the conversation.  
There were no signs of psychosis or clinical depression.  
Cognitive functions were intact, but insight and judgment 
were described as borderline.  The veteran admitted to 
sleeping a little bit better.  The examiner commented that 
the veteran appeared slightly improved.

A December 1999 VA drug prescription shows that the veteran 
prescribed Nefazodone to help him sleep.   

Additional evidence consists of the veteran's variously dated 
written statements and January 1999 hearing testimony, as 
well as the written statements and hearing testimony of 
acquaintances. 

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent disability rating is for assignment for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The veteran's PTSD is clearly productive of occupational and 
social impairment due to symptoms of depressed mood, anxiety, 
chronic sleep impairment, aggressiveness, and social 
isolation.  It is also apparent that the veteran has been 
homeless and unemployed for an extended periods of time.  The 
Board notes that the veteran also has a long history of 
alcohol and polydrug abuse.  The medical evidence does not 
clearly differentiate between the impairment due to PTSD and 
that due to alcohol and/or drug abuse.  When it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, such 
symptoms be attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board has also considered the veteran's GAF scores which 
during the pertinent time period have ranged from 55 to 70 
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 
31-40 "[s]ome impairment in reality testing or communication 
(e.g., speech illogical at times, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment thinking, or mood . . ."  A GAF 
of 41-50 indicates "[s]erious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Finally, a GAF of 61-70 indicates "[s]ome mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

It appears from the record that the veteran's psychiatric 
status is characterized by periods of improvement followed by 
periods of decreased functioning.  While some symptoms listed 
under the criteria for a 50 percent rating (such as impaired 
judgment, disturbances of motivation and mood, flattened 
affect) have been demonstrated, the evidence does not 
persuasively show that his overall disability picture more 
nearly approximates such criteria for a 50 percent rating.  
The veteran's depressed mood, anxiety, suspiciousness, and 
sleep problems are clearly contemplated by the current 30 
percent evaluation.  Further, the Board views the GAF scores 
in the 55 to 70 range as showing no more than impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

In reaching this determination, the Board acknowledges the 
veteran's testimony as well as that of his companion and does 
not doubt that the veteran's PTSD is productive of social and 
industrial impairment.  However, based on the evidence 
pertinent to the present level of the veteran's disability, 
the Board finds that the current 30 percent rating accurately 
reflects such present level of impairment and that the 
preponderance of the evidence is against entitlement to a 
higher rating at this time.  The veteran may always advance a 
claim for an increased rating should his PTSD increase in 
severity in the future. 

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

In closing, the Board notes the veteran's assertion that the 
fact that he has been found to be permanently and totally 
disabled for pension purposes argues against a finding that a 
higher disability rating is not warranted.  However, the 
veteran's pension award is based on disability resulting from 
nonservice-connected disorders as well as service-connected 
disorders.  The only issue before the Board is the degree of 
impairment resulting from the PTSD.  For the reasons set 
forth above, the Board has been unable to find that the 
service-connected PTSD warrants a rating higher than 30 
percent at this time. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

